Citation Nr: 1723477	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  16-53 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for headaches.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine.

3.  Entitlement to an evaluation in excess of 20 percent for a left knee injury.

4.  Entitlement to an evaluation in excess of 20 percent for neuropathy of the left hand.

5.  Entitlement to an evaluation in excess of 10 percent for a left shoulder rotator cuff impingement.

6.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine.

7.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1959 to May 1962.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2013 and October 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that confirmed and continued the evaluations for headaches, the cervical spine condition, left knee condition, neuropathy, left shoulder condition, and lumbar spine condition, and denied entitlement to TDIU.

The Veteran filed a Notice of Disagreement in March 2014.  A Statement of the Case was issued in October 2016 concurrent with a rating decision that increased the evaluation for the Veteran's left hand neuropathy.  The Veteran filed his Substantive Appeal in October 2016 and requested a video conference hearing before the Board.

In a June 2017 pre-conference conference, the Veteran's representative agreed to withdraw the request for a hearing on these issues before the Board if the undersigned found evidence of TDIU based on a review of the record, which has been found based on the evidence of record.  The Veteran's representative additionally agreed to withdraw six of the outstanding seven issues on appeal, pending the grant of TDIU issued herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On June 6, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that he wanted to withdraw his claims regarding the issues of entitlement to increased evaluations for headaches, degenerative arthritis of the cervical spine, a left knee injury, left hand neuropathy, a left shoulder rotator cuff impingement, and degenerative arthritis of the lumbar spine.

2.  The Veteran's service-connected disabilities are shown to preclude obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal have been met, and the appeals regarding entitlement to increased evaluations for headaches, degenerative arthritis of the cervical spine, a left knee injury, left hand neuropathy, a left shoulder rotator cuff impingement, and degenerative arthritis of the lumbar spine are dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In June 2017, the Veteran's representative stated that they were withdrawing the appeal regarding the issues of entitlement to increased evaluations for headaches, degenerative arthritis of the cervical spine, a left knee injury, left hand neuropathy, a left shoulder rotator cuff impingement, and degenerative arthritis of the lumbar spine.  As such, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these matters, and they are dismissed.

TDIU

The Veteran asserts that he is unemployable due to his service-connected disabilities.  After a thorough review of the evidence, the Board finds that the Veteran is entitled to TDIU.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court held that all complaints of pain, fatigability, and other functional loss, shall be considered.  

The Veteran's current total combined rating for service-connected disabilities is 70 percent, as follows: headaches associated with degenerative arthritis of the cervical spine at 30 percent since July 2009; a left knee injury at 20 percent since March 1999; degenerative arthritis of the cervical spine associated with a left knee injury at 10 percent from January 2006, and 20 percent from May 2009; left hand neuropathy associated with degenerative arthritis of the cervical spine at 10 percent from May 2009 and 20 percent from January 2012; degenerative arthritis of the lumbar spine due to a left knee injury at 10 percent since January 2006; left shoulder rotator cuff impingement associated with a left knee injury at 10 percent from January 2006.  

The Veteran's combined evaluation was 20 percent from March 1999, 40 percent from January 2006, 50 percent from May 2009, and 70 percent from July 2009.  

At the outset, it is noted that the Veteran's individual disabilities do not rise to the 60 percent threshold required for a schedular grant of TDIU.  However, under 38 C.F.R. § 4.16(a), disabilities that result from a common etiology are considered one disability for the purposes of TDIU.  As such, the Veteran's degenerative arthritis of the cervical and lumbar spine, headaches, and left hand neuropathy all result from his left knee injury, and, when taken as one disability, rise to the 60 percent threshold for TDIU consideration.

The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  The Board finds that the combination of the Veteran's disabilities would preclude his ability to work.  

The Veteran suffers from disabilities related to his left knee, lumbar spine, cervical spine, left shoulder, neuropathy of the left hand, and headaches.  The Veteran completed high school, college, and earned a degree in clinical social work.  He worked in an office setting for a telephone company immediately following discharge, and then worked as a clinical social worker/therapist at a couple institutions before opening a private practice.  

The Board places significant probative weight on a thorough and complete evaluation conducted by a professional vocational expert that determined that his service-connected disabilities prevent him from obtaining and maintaining gainful employment.  The vocational specialist cites to the Veteran's long history of worsening complaints of pain associated with his back conditions, radiation of pain down his legs, as well as a fall that caused deterioration of functioning.  The Veteran was found to be unable to engage in activities such as driving or going to the grocery store without incapacitating pain.  Instances of this chronic pain associated with his service-connected disabilities are debilitating, and last for prolonged periods of time and occur without warning.  The negative vocational impact produced by these episodes would include: disturbances in concentration and completion of tasks, frequent unscheduled absences, as well as unacceptable levels of prolonged absenteeism from employment.  Recurrence of these episodes also would result in a significant negative impact on his ability to maintain a regular and predictable work schedule.

The assessment notes that although the Veteran has an advanced education and work history that would provide transferrable skills to sedentary employment, when the effects of his service-connected conditions are considered together, they result in a total inability to maintain substantial gainful employment even at a sedentary level.  At the minimum, a worker must be able to maintain the pace and production expected by an employer without frequent interruption.  They must also be capable of maintaining a regular and predictable work schedule without excessive absenteeism.  It was determined to be more likely than not due to the unpredictable nature and duration of the pain episodes that he would be unable to maintain regular and predictable work, or meet the pace and production demands required in competitive employment at a sedentary level.

In reviewing the evidence, the Board finds that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation, even at a sedentary level.  Accordingly, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

The Board finds that the criteria for a TDIU have been met.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that TDIU on a schedular basis is warranted.  

ORDER

The appeal on the issue of entitlement to an evaluation in excess of 30 percent for headaches is dismissed.

The appeal on the issue of entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine is dismissed.

The appeal on the issue of entitlement to an evaluation in excess of 20 percent for a left knee injury is dismissed.

The appeal on the issue of entitlement to an evaluation in excess of 20 percent for neuropathy of the left hand is dismissed.

The appeal on the issue of entitlement to an evaluation in excess of 10 percent for a left shoulder rotator cuff impingement is dismissed.

The appeal on the issue of entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine is dismissed.

Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU) is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


